department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc intl postf-149523-01 uilc internal_revenue_service national_office legal advice memorandum for joseph f maselli area_counsel heavy manufacturing and transportation cc lm hmt new from john m breen senior technical reviewer cc intl subject - tax_year ending this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend amount a amount b amount c amount d amount e amount f amount g amount h amount i amount j amount k amount l amount m amount n postf-149523-01 city city city company country a country a co country a entity country a sub country a law date date date date date date date date date division division foreign co percent a percent b product a taxable_year taxable_year usco x y z issues whether country a sub was a separate_entity eligible to make an election effective on date under the check-the-box_regulations sec_301_7701-3 postf-149523-01 whether sec_382 limits or eliminates the amount of taxable_income that can be offset by the loss recognized by usco on its sale of the division assets to foreign co whether sec_269 may apply to disallow usco’s loss on the sale of the division assets to foreign co whether under the authority of sec_482 the service may disregard country a co’s check-the-box election and then reallocate to country a co as a separate_entity the loss recognized by usco on the sale of country a sub stock to foreign co conclusions based on the evidence presented neither country a sub nor country a entity country a sub’s purported predecessor entity was incorporated under the laws of country a on date however country a sub’s check- the-box election should be effective on date the filing_date of the form_8832 provided the election otherwise complies with the check-the-box requirements sec_382 applies to limit the amount of taxable_income that can be offset by the loss recognized by us co on its sale of the division assets sec_269 may apply to disallow us co’s loss on the sale of the division assets to foreign co although sec_482 would permit the service to reallocate losses from usco to country a co when such an allocation is necessary to clearly reflect income or to prevent the evasion of taxes we do not believe it is appropriate in the present factual context to apply sec_482 to disregard country a co’s check-the-box election facts usco a united_states_corporation is a major manufacturer of product a on date usco purchased the worldwide business operations of company with a few exceptions not relevant here usco purchased the assets of company 1's united_states businesses and the stock of company 1's foreign businesses usco paid approximately dollar_figureamount a for company 1's worldwide business operations this amount included approximately dollar_figureamount b in cash and usco stock worth dollar_figureamount c after the acquisition transaction company 1's shareholders owned directly or indirectly a percent a ie less than percent interest in usco postf-149523-01 at the time of the purchase usco was a publicly traded corporation and the majority of its stock was held by public shareholders none of whom held a five percent or greater interest usco represents that prior to the purchase of company 1's worldwide business usco was not related to company in any way and company 1's shareholders did not hold any interest in usco the parties apportioned approximately dollar_figureamount d of the total purchase_price to the stock of the foreign businesses of this amount approximately dollar_figureamount e was specifically apportioned to the purchase of the stock of a country a corporation country a co which became a controlled_foreign_corporation cfc of usco usco filed a form_5471 information_return of u s persons with respect to certain foreign_corporations for country a co with its taxable_year federal_income_tax return schedule f balance_sheet of that form_5471 states that on date country a co’s total asset value before liabilities was dollar_figureamount f usco supplied an additional balance_sheet for country a co as of date according to this balance_sheet country a co had assets before liabilities of dollar_figureamount g the adjusted_basis of the assets of country a co exceeded their fair_market_value immediately before the sale to usco at present no information indicates that country a co was engaged_in_a_trade_or_business_within_the_united_states prior to the purchase by usco country a co had two separately operated divisions division and division the division facilities were located in city and city in country a the division facilities were located in city in country a according to usco’s taxable_year annual report at the time of purchase usco did not intend to retain the division business because it did not fit well with usco’s core business examination determined that of country a co’s dollar_figureamount g book_value in assets approximately dollar_figureamount h was attributable to division assets and dollar_figureamount i of the liabilities were attributable to division less than two years after date the date of the acquisition of company 1's worldwide business operations the following occurred i country a co established a new wholly owned entity in country a country a sub the facts surrounding the formation of country a sub are unclear at this time usco represents that country a co had previously incorporated an entity called country a entity in country a on date usco claims that country a entity then changed its name to country a sub which required a reincorporation in country a usco indicated it did not perform nor did it have any other party perform a valuation study of the foreign businesses it purchased postf-149523-01 a country a certificate of incorporation dated date indicates that country a entity was incorporated on date this is the only country a certificate of incorporation currently available for country a entity country a sub’s form_966 complete dissolution or liquidation lists the name of the corporation as country a sub country a entity this form_966 lists date as the date of incorporation ii on date country a co and country a sub executed forms entity classification election in which they checked the box electing to be treated as disregarded entities each form_8832 stated that the election was to be effective on date a date not more than days before date and that the election was a change in the entity’s current classification the entity name on country a sub’s form_8832 is country a sub f k a country a entity usco did not specify an order of election iii on date usco transferred the division assets and liabilities to country a sub country a co agreed to transfer the division business to country a sub as a going concern with certain exceptions the transfer comprised all the assets and liabilities of the division business usco supplied a balance_sheet for the division and division businesses as of date according to this balance_sheet the total asset value of the division business before liabilities was approximately dollar_figureamount j the total liabilities of the division business were approximately dollar_figureamount k iv on date country a co sold the stock in country a sub to foreign co a country a entity usco represents that usco and foreign co were unrelated steps ii through iv occurred during the same month see sec_301_7701-3 when check-the-box elections for a series of tiered entities are effective on the same date the eligible entities may specify the order of the elections on form_8832 if no order is specified for the elections the transactions that are deemed to occur under sec_301_7701-3 as a result of the classification change will be treated as occurring first for the highest tier entity’s classification change then for the next highest tier entity’s classification change and so forth down the chain of entities postf-149523-01 on its federal_income_tax return for taxable_year usco treated the sale of country a sub to foreign co as an asset sale usco reported an amount_realized from the sale of dollar_figureamount l and an adjusted_basis in the assets transferred of dollar_figureamount m usco reported a dollar_figureamount n loss on the sale law and analysis issue sec_7701 sets forth definitions to be used in determining the classification of an organization as a corporation or as a partnership for federal tax purposes sec_301 of the treasury regulations known as the check-the-box_regulations provides a regime for the classification of entities that generally is elective the first issue presented is whether country a sub was a separate_entity eligible to make an election effective on date under the check-the box regulations sec_301_7701-1 of the treasury regulations clarifies that whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law under these regulations an entity may elect the form that it takes for tax purposes if that entity is considered an eligible_entity sec_301_7701-2 of the treasury regulations generally provides that a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-3 of the treasury regulations generally provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or is an entity eligible to elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner for purposes of this advice we assume that country a co and country a sub are entities eligible to elect their classification for federal tax purposes an election under the check-the-box_regulations is made on a form_8832 entity classification election sec_301_7701-3 of the treasury regulations generally provides that an election will be effective on the date specified by the entity on the form_8832 or on the date the form is filed if no such date is specified the regulations further specify that the effective date on the form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than twelve months after the date on which the election is filed postf-149523-01 the information that you submitted states that under country a law a company is incorporated as of the date of incorporation listed on the certificate of incorporation see country a law section x furthermore under country a law a company cannot commence operation as an incorporated entity before it has been incorporated see country a law section y based on the information we have been provided it appears that neither country a sub nor country a entity was properly characterized as a business_entity under country a law on date the effective date specified on the form_8832 therefore neither country a sub nor country a entity are eligible to make an election effective on date the check-the-box_regulations provide no authority for the service to use a date other than the filing_date or the date specified on the form_8832 as the effective date of the election consequently the service must use the filing_date for the form_8832 in the event that the specified date is unavailable to the entity based on the information provided the filing_date of the form_8832 date is the effective date for the election provided the election complies with the check-the-box requirements in other respects issue the next issue is whether sec_382 limits or eliminates the amount of taxable_income that can be offset by the loss recognized by usco on its sale of the division assets to foreign co sec_382 generally limits the amount of pre-change of ownership losses that can be used to offset the taxable_income of any loss_corporation the sec_382 limitation is triggered by the occurrence of an ownership_change an ownership_change occurs if immediately after any owner shift involving a 5-percent_shareholder or any equity_structure_shift the percentage of the stock of the loss_corporation owned by one or more 5-percent shareholders has increased by more than percentage points over the lowest percentage of stock of the loss_corporation owned by such shareholders at any time during the 3-year testing_period sec_382 and based on the information submitted we agree that country a co underwent an ownership_change within the meaning of sec_382 usco held less than five the testing_period is generally defined in sec_382 as the 3-year period ending on the day of any owner shift involving a 5-percent_shareholder or equity_structure_shift postf-149523-01 percent of the stock of country a co prior to date a shift of owners involving a percent shareholder occurred when the usco shareholders including the public shareholders as a single public_group under sec_1_382-2t increased their ownership of country a co by attribution under sec_382 and sec_1_382-2t from zero to percent b ie by more than percentage points over their former ownership of country a co which was zero sec_382 specifies that a loss_corporation includes any corporation with a net_unrealized_built-in_loss nubil sec_382 defines a nubil with respect to any old_loss_corporation as the amount by which the fair_market_value of the assets of such corporation immediately before an ownership_change is less than the aggregate adjusted_basis of such assets at such time the information submitted states that immediately before usco’s acquisition of all the country a co stock the adjusted_basis of the assets of country a co exceeded their fair_market_value by an amount greater than the threshold under sec_382 because the purchase of the country a co stock resulted in an ownership_change it follows that country a co had a nubil within the meaning of sec_382 therefore country a co was a loss_corporation as defined in sec_382 moreover because country a co was a loss_corporation immediately before the ownership_change country a co was an old_loss_corporation as defined in sec_382 furthermore because country a co was a loss_corporation after an ownership_change it was also a new_loss_corporation as defined in sec_382 assuming that the check-the-box elections under sec_301_7701-3 are valid and also assuming that the deemed liquidations of country a co and country a sub that resulted under sec_301_7701-3 qualify under sec_332 usco was the successor to country a co see sec_1_382-2t sec_1_382-2 defining a successor_corporation to include a distributee corporation that succeeds to items described in sec_381 from a corporation as the result of an asset acquisition described in sec_381 as the successor to country a co usco and country a co are treated as one entity for purposes of applying sec_382 sec_382 usco’s recognition of a loss upon the sale of the division assets resulted in a recognized_built-in_loss rbil within the meaning of sec_382 thus usco is subject_to the sec_382 limitation in the same way as country a co sec_382 and sec_382 postf-149523-01 sec_382 provides that the sec_382 limitation for any post-change_year is an amount equal to the value of the old_loss_corporation multiplied by the long- term tax-exempt rate under sec_382 the value of the old_loss_corporation is the value of the stock of such corporation including any stock described in sec_1504 immediately before the ownership_change a special rule under sec_382 provides that in determining the value of any old_loss_corporation that is a foreign_corporation only items treated as connected with the conduct_of_a_trade_or_business in the united_states are considered except as otherwise provided in regulations there are no regulations interpreting this provision it is our understanding that the service presently does not have any information indicating that country a co was engaged_in_a_trade_or_business_within_the_united_states if after further development of the facts the service concludes that country a co had no items connected or which should be treated as connected with the conduct_of_a_trade_or_business in the united_states there may be an argument that the sec_382 limitation is zero under sec_382 alternatively if the service develops facts indicating that country a co had any items connected or properly treated as connected with the conduct_of_a_trade_or_business in the united_states we recommend that you contact the national_office for further advice concerning the application of sec_382 for purposes of determining the sec_382 limitation in addition to the requirements discussed above we also note that sec_382 generally provides that if the new_loss_corporation does not continue the business_enterprise of the old_loss_corporation at all times during the two-year period following the ownership_change then the sec_382 limitation is zero this test is the same as the continuity of business_enterprise rule_of sec_1_368-1 that is generally applicable to reorganizations see s rep no 99th cong 2d sess vol c b to satisfy the continuity of business_enterprise test the new_loss_corporation must either continue the historic_business of the old_loss_corporation or use a significant portion of the old loss corporation’s assets in the business of the new_loss_corporation see sec_1_368-1 and since usco continued the division business after the acquisition of country a co we agree that the continuity of business_enterprise requirement of sec_382 was satisfied issue the third issue is whether sec_269 may apply to disallow usco’s loss on the sale of the division assets to foreign co postf-149523-01 sec_269 allows the service to disallow a deduction credit or other allowance if a there is a qualified_stock_purchase by a corporation of another corporation b an election is not made under sec_338 with respect to such purchase c the acquired_corporation is liquidated pursuant to a plan_of_liquidation adopted not more than years after the acquisition_date and d the principal purpose for such liquidation is the evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which the acquiring_corporation would not otherwise enjoy the terms qualified_stock_purchase and acquisition_date have the same meanings as in sec_338 sec_269 the acquisition of country a co stock by usco appears to be a qualified_stock_purchase as defined in sec_338 assuming that it is a qualified_stock_purchase sec_269 potentially applies because the deemed liquidation of country a co which occurred under sec_301_7701-3 if a valid disregarded_entity election was made under sec_301_7701-3 was less than two years after country a co’s acquisition by usco in addition the fact that the loss sale of the division assets occurred only a period of z days after the making of the disregarded_entity elections may be evidence of a tax_avoidance purpose although usco and country a co may have a good business_purpose for selling the division that was transferred to country a sub usco and country a co could have sold that division without first making elections to liquidate country a co and country a sub for tax purposes and in effect transferring to usco country a co’s loss on the sale sec_269 however applies only if as a factual matter the liquidation of country a co was motivated by the principal purpose of tax_evasion or avoidance by securing the benefit of a deduction that usco would not otherwise enjoy under sec_1_269-7 sec_269 may disallow a deduction even though sec_382 also limits or reduces the deduction but the fact that sec_382 applies may be relevant to whether the principal purpose of the acquisition is tax_avoidance issue finally we are asked whether in the alternative sec_482 may be applied under the facts of this case postf-149523-01 sec_482 provides the service broad authority to distribute apportion or allocate gross_income deductions credits or allowances between or among controlled parties to ensure that taxpayers clearly reflect income and to prevent the evasion of taxes you have asked whether under the facts presented the service has authority under sec_482 to disregard country a co’s check-the-box election and then reallocate to country a co as a separate_entity the loss recognized by usco on the sale of the country a sub stock to foreign co please note that this discussion does not affect our conclusions above that the recognition of any loss by any party on the sale of the country a sub stock to foreign co may properly be limited by sec_382 and or sec_269 independently of the loss limitations mandated by sec_382 and sec_269 sec_482 may permit the service to reallocate losses from usco to country a co if such an allocation is necessary to clearly reflect income or to prevent the evasion of taxes see eg general electric co v united_states cl_ct such an allocation would not however have any u s tax effect provided that country a co’s check-the-box election remained in effect and country a co were disregarded as an entity separate from usco in the present factual context we do not believe it is appropriate to apply sec_482 to disregard country a co’s check-the-box election given that entity classification for federal_income_tax purposes does not directly implicate the allocation of items of income between controlled taxpayers it is not clear therefore that sec_482 should have application to these facts given the extensive limitations on recognition of built-in losses contained in sec_382 we believe that the relevant losses in the present case are more appropriately addressed under this targeted statutory framework rather than the general authority of sec_482 case development hazards and other considerations because sec_382 applies to the loss sale without regard to the underlying purpose of the deemed liquidation it may be harder to prove that the liquidation was motivated by tax_avoidance under sec_269 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by john m breen senior technical reviewer cc intl
